UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-1421766 CEELOX, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 10801 Mastin, Suite 920, Bldg # 8, Overland Park, Kansas 66210 (Address of principal executive offices, including zip code.) (813) 769-0918 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 11,647,555 as of September 20, 2011. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CEELOX, INC. and SUBSIDIARY June 30, 2011 Page PART I. Item 1. Condensed ConsolidatedFinancial Statements. Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 F-1 Statements of Operations for the six months ended June 30, 2011 and 2010 (Unaudited) F-2 Statements of Operations for the three months ended June 30, 2011 and 2010 (Unaudited) F-3 Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (Unaudited) F-4 Notes to Condensed Financial Statements (Unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 PART II. Item 1A. Risk Factors. 25 Item 5.
